Case 3:14-cv-00955-NJR-RJD Document 142 Filed 11/02/18 Page 1 of 3 Page ID #985


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


   JUDY STEPP,                                 )
                                               )
                   Plaintiff,                  )
                                               )
   vs.                                         )   Case No. 14-CV-955-NJR-RJD
                                               )
   BOHREN LOGISTICS, INC., and                 )
   JERRY BECK,                                 )
                                               )
                   Defendants.                 )
                                               )
                                               )
   BOHREN LOGISTICS, INC., and                 )
   JERRY BECK,                                 )
                                               )
                   Third Party Plaintiffs,     )
                                               )
   vs.                                         )
                                               )
   MARTIN AND BAYLEY, INC.,                    )
   JACOBSON TRANSPORTATION                     )
   COMPANY, INC.,                              )
   MB-MTV PROPERTIES,                          )
   LAND TRUST #1995-1,                         )
   BENEFICIARIES OF LAND TRUST                 )
   #1995-1, CHALRES L. MARTIN,                 )
   FRANK M. BAYLEY, MARK BAYLEY,               )
   and THOMAS WALDRON, d/b/a Tom               )
   Waldron Concrete,                           )
                                               )
                   Third Party Defendants.     )

                          MEMORANDUM AND ORDER

 ROSENSTENGEL, District Judge:

         The Court was advised by counsel for the parties that they previously participated

 in mediation but were unable to reach a settlement because there was no one present with

 full authority to settle the workers’ compensation lien held by the insurance carrier for

                                        Page 1 of 3
Case 3:14-cv-00955-NJR-RJD Document 142 Filed 11/02/18 Page 2 of 3 Page ID #986


 Third Party Defendant Jacobson Transportation Company.

       In an effort to facilitate the settlement, this matter is set for a settlement conference

 on November 7, 2018, at 1:30 p.m., before the undersigned at the East St. Louis

 Courthouse. The attorneys for each of the above-captioned parties are ORDERED to

 appear in person at the hearing. If the parties themselves choose not to appear at the

 hearing, the parties (or their representative with full settlement authority and decision-

 making abilities) SHALL be readily available by telephone for their counsel on

 November 7, 2018, starting at 1:30 p.m., and continuing until they are notified by counsel

 that the settlement conference has ended.

       That being said, the workers’ compensation lienholders are interested parties in

 this case and a “decisionmaker” with respect to settlement, and their presence also is

 needed to reach a settlement. The Court understands that Kristopher Dunard is the

 workers’ compensation attorney for Jacobson Transportation Company. The Court

 further understands that Zurich American Insurance Company and/or Sedgwick Claims

 Management Service are the lienholders. Consequently, Mr. Dunard, Patrick Catlett from

 Zurich (or another representative from Zurich with full settlement authority), and Scott

 Hanko from Sedgwick (or another representative from Sedgwick with full settlement

 authority) are ORDERED to appear in person at the hearing on November 7th. Failure

 to appear and participate as ordered will result in appropriate sanctions.

       Finally, the attorneys for Jacobson Transportation Company, Joseph Swift and/or

 John McLeod, are ORDERED to immediately notify Mr. Dunard, Mr. Catlett, and Mr.

 Hanko of the hearing and this Order. The Clerk of Court is DIRECTED to also send a

 copy of this Order via email and regular email to Mr. Dunard, Mr. Catlett, and Mr. Hanko
                                         Page 2 of 3
Case 3:14-cv-00955-NJR-RJD Document 142 Filed 11/02/18 Page 3 of 3 Page ID #987


 at the following addresses:

 Kristopher Dunard
 Wiedner and McAuliffe
 8000 S. Maryland Avenue
 Suite 550
 St. Louis, MO 63105
 Ksdunard@wmlaw.com
 314-721-3400

 Patrick Catlett
 Zurich American Insurance Company
 P.O. Box 968046
 Schaumburg, Illinois 60196-8046
 -and-
 1299 Zurich Way
 Schaumburg, Illinois 60196
 Patrick.Catlett@zurichna.com
 847-605-7793

 Scott Hanko
 Sedgwick Claims Management Service
 175 W Jackson Blvd #700
 Chicago, IL 60606
 Scott.Hanko@sedgwickcms.com
 585-331-2717


       IT IS SO ORDERED.

       DATED: November 2, 2018



                                             NANCY J. ROSENSTENGEL
                                             United States District Judge




                                     Page 3 of 3
